Citation Nr: 1515475	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  09-37 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral shoulder disorder, to include deltoid strain.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel






INTRODUCTION

The Veteran had active service from May 1963 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2009 and issued in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board previously remanded this matter for additional development in April 2011, November 2012, and August 2104, and the case now returns for final appellate review.   

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.


FINDING OF FACT

A bilateral shoulder disorder, to include deltoid strain, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2007 letter, sent prior to the issuance of the January 2009 rating decision on appeal, advised him of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the August 2007 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.   

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service VA medical records were reviewed by both the AOJ and the Board in connection with the Veteran's claim.  He has not identified any additional, relevant records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

As previously noted, in April 2011, November 2012, and August 2014, the Board remanded the case for additional development, to include requesting additional treatment records and affording the Veteran a VA examination in order to determine the current nature and etiology of his bilateral shoulder disorder.

Specifically, the AOJ was instructed to take appropriate action regarding any outstanding records from the Shreveport VA Medical Center (VAMC) dated from January 1, 1999, to November 27, 2003.  The Veteran clarified that he did not begin receiving treatment at the Shreveport VAMC until 2003.  See January 2012 Report of General Information.   A June 2012 memorandum from the Shreveport VAMC states that the Veteran was enrolled in their system on November 23, 2003, and records dated beginning in November 2003 from the Shreveport VAMC are of record.

Turning to the medical opinion, as explained below, an opinion was obtained in February 2013, but was deemed inadequate.  However, another opinion was obtained in October 2014.  The Board finds that this opinion is adequate to decide the issue on appeal as it is predicated on an interview with the Veteran; a review of the record, which includes the Veteran's statements, his in-service and post-service treatment records; and conducted a physical examination with diagnostic testing.  Additionally, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Therefore, the Board finds that the opinion is adequate to decide the Veteran's case as the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Therefore, based on the foregoing, the Board finds that the AOJ has substantially complied with the April 2011, November 2012, and August 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran is seeking service connection for a bilateral shoulder disorder, to include deltoid strain, which he reports is due to an in-service injury from a physical altercation, and heavy lifting due to his work as a crew chief/aircraft mechanic in service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, service treatment records show that, in May 1963 at service entrance, the Veteran denied a history of shoulder pain, and his clinical evaluation was normal.  In February 1967, the Veteran sought treatment for pain in the left shoulder, of a week's duration, now worse.  The impression was deltoid strain.  In September 1969, the Veteran complained of right shoulder pain for 24 hours, of sudden onset, which was increased with exercise.  He had had trouble with the left shoulder before, with a possible diagnosis of pulled deltoid muscle.  An X-ray of the right shoulder, obtained to rule out calcium deposit, was normal, and the impression was tendonitis of the cuff.  

In September 1972, the Veteran complained of a painful shoulder, similar to what had occurred in 1969.  On examination, he had slight tenderness in the posterior left shoulder.  The periodic examination in February 1975 and the separation examination in June 1976 noted that the Veteran reported pain in the shoulder with excessive exercise; however, the specific shoulder was not identified and no complications or sequelae was noted.  The clinical evaluation performed at separation was negative for any findings specific to the Veteran's shoulders.

Post-service treatment records document left shoulder blade pain in May 2007 and right shoulder pain in January 2010.  See May 2007 and January 2010 VA treatment notes.

The Veteran was afforded a VA examination in February 2013.  However, such examination was deemed inadequate, as the examiner did not clearly indicate whether the Veteran had a current bilateral shoulder disorder and based her negative opinion on the lack of documentation of current treatment.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (lack of documented findings is not an adequate basis for a negative opinion).

Accordingly, the Veteran underwent another VA examination in October 2014.  The examiner recounted the Veteran's in-service treatment for shoulder pain, and noted that he attributed his current bilateral shoulder disorder to a physical altercation in service and to heavy lifting necessitated by his work in service as a crew chief and aircraft mechanic.  She noted his assertion of continuity of symptomatology since service.  The examiner also recorded his reports of working as an assembly worker and that this type of work caused tension and aching in his shoulders.  Upon examination, X-rays showed osteophytes on both shoulders.  Findings were negative for arthritis.  The examiner found that it was less likely than not that the Veteran's bilateral shoulder disorder was due to service.  She explained that tendinitis and strains, as seen in the Veteran in service, often result from repetitive use, and that the problem usually is short-term.  Osteophytes, she stated, are mainly caused from wear-and-tear damage from possible osteoarthritis.  The examiner considered the Veteran's reports that he experienced shoulder pain while working as an assembly worker, and found that it was more than likely that years of that type of work was the contributing factor to wear and tear of his shoulders, causing his bilateral shoulder disorder, and that such was not related to service.

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in June 1976.  Indeed, to date, the Veteran does not have a diagnosis of arthritis of the shoulders.  Similarly, though the Veteran has also alleged continuity of symptomatology, he does not have a diagnosis of arthritis.  Therefore, presumptive service connection is not warranted for a bilateral shoulder disorder, to include on the basis of continuity of symptomatology.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

The claim must also be denied on a direct basis.  First, while service treatment records show complaints of shoulder pain, the Veteran's June 1976 separation examination showed normal shoulders upon clinical evaluation.  Moreover, the October 2014 VA examiner opined that the Veteran's bilateral shoulder disorder was not related to his military service.  The examiner recounted the Veteran's relevant medical history and lay statements, and conducted a physical examination with diagnostic testing, but explained that the tendinitis and strains documented in-service are usually short-term problems, and that the Veteran's current osteophytes were more than likely a result of the wear and tear from his post-service work as an assembly line worker.  As the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two, the Board accords great probative weight to her opinion.  See Nieves-Rodriguez, supra; Stefl, supra.   

While the Veteran contends that his bilateral shoulder disorder is related to military service, the Board accords his statements regarding the etiology of his disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation of his bilateral shoulder disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, such requires knowledge of the inner workings of the shoulder joint and the impact trauma, repetitive lifting, and overuse have on such joint.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, based on the foregoing, the Board finds that service connection for a bilateral shoulder disorder is not warranted on a presumptive or direct basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral shoulder disorder.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a bilateral shoulder disorder, to include deltoid strain, is denied.


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


